In a coram nobis proceeding, defendant appeals from an order of the County Court, Orange County, dated March 9, 1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered November 10, 1958, upon his plea of guilty, convicting him of grand larceny in the first degree, and imposing sentence. Order affirmed (see People v. Nicholson, 11 N Y 2d 1067; People v. Muller, 11 N Y 2d 154; People v. Loria, 10 N Y 2d 368). Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.